DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 11/24/2021 and Applicant’s request for reconsideration of application 16/515824 filed 11/24/2021.
Claims 1-20 have been examined with this office action.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of performing and documenting a transactions without significantly more. 
Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim Alice Corporation Pty. Ltd. v.CLS Bank International, et al., 573 U.S. _ (2014) as provided by the interim guidelines FR 12/16/2014 Vol. 79 No. 241.
Analysis
Step 1, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject matter of a patent: processes, machines, manufactures and compositions of matter. In this case independent claims 1 and all claims which depend from it are directed toward a method, independent claim 8 and all claims which depend from it are directed toward an apparatus, and independent claim 15 and all claims which depend from it are directed toward a computer readable medium storing instruction to perform functions/steps. As such, all claims fall within one of the four categories of invention deemed to be the appropriate subject matter.

Step 2A Prong 1, Under Step 2 A, Prong 1 of the 2019 Revised § 101 Guidance, it is determined whether the claims are directed to a judicial exception such as a law of nature, a natural phenomenon, or an abstract idea (See Alice, 134 S. Ct. at 2355) by identify the specific limitation(s) in the claim that recites abstract 
Specifically, claim 1 comprises inter alia the functions or steps of “receiving withdrawal data identifying a monetary withdrawal transaction associated with an account of a user, wherein the withdrawal data includes a withdrawal amount of the monetary withdrawal transaction;	storing the withdrawal amount in a monetary withdrawal record associated with the user;	receiving, from a user, after receiving the withdrawal data, location data indicating a location of the user during a time period after the monetary withdrawal transaction, wherein the location data is global positioning system (GPS) data relating to the location of the user, the user device generates the GPS data and transmits the data to the device at configured intervals;	determining that the location indicated by the location data is associated with a merchant, wherein the device maintains, in a data structure, merchant location data that maps locations to merchants, and wherein the location of the merchant is determined based on the merchant location data:	transmitting a notification to the user requesting that the user identify a monetary purchase transaction performed with the merchant based on determining that a transaction card transaction of the user did not occur during the time period;	receiving a response that includes purchase data identifying the monetary purchase transaction, the purchase data including a verbal narrative or a textual narrative;
Claim 8 comprises inter alia the functions or steps of “receive withdrawal data identifying a monetary withdrawal transaction associated with an account, wherein the withdrawal data includes a withdrawal amount of the monetary withdrawal transaction and identity data of a user associated with the monetary withdrawal transaction;
identify the user based on the identity data;
	store the withdrawal amount in a monetary withdrawal record associated with the user based on identifying the user;

	determine that the location indicated by the location data is associated with a merchant, wherein the device maintains, in a data structure, merchant location data that maps locations to merchants, and wherein the location of the merchant is determined based on the merchant location data:
	transmit a notification to the user requesting that the user identify a monetary purchase transaction performed with the merchant based on determining that a transaction card transaction of the user did not occur during the time period;
	receive, from the user, a response that includes purchase data identifying the monetary purchase transaction, the purchase data including a verbal narrative or a textual narrative;
	utilize a computational linguistics technique on the purchase data to identify the merchant with the monetary withdrawal record and an amount spent in the monetary purchase transaction, the computational linguistics technique to:
	analyze, as input, the verbal narrative or the textual narrative from the purchase data, and output information identifying:
	the amount spent in the monetary purchase transaction, and the merchant with the monetary purchase transaction; and

	update a withdrawal amount of the monetary withdrawal record with an updated withdrawal amount, and generating, for display, a user interface that lists the amount spent, the item, the merchant, and the withdrawal amount associated with the monetary purchase transaction, and generating, for display, a user interface that lists the amount spent, the item, the merchant, and the withdrawal amount associated with the monetary purchase transaction”.
Claim 15 comprises inter alia the functions or steps of “receive withdrawal data identifying a monetary withdrawal transaction associated with an account of a user, wherein the withdrawal data includes a withdrawal amount of the monetary withdrawal transaction;	store the withdrawal amount in a monetary withdrawal record associated with the user;	receive, from a user, after receiving the withdrawal data, location data indicating a location of the user during a time period after the monetary withdrawal transaction, wherein the location data is global positioning system (GPS) data relating to the location of the user, the user device generates the GPS data and transmits the data to the device at configured intervals;	determine that the location indicated by the location data is associated with a merchant in a data structure, merchant location data that maps locations to merchants, and wherein the location of the merchant is determined based on the 
The cited limitations as drafted are systems and methods that, under their broadest reasonable interpretation, covers performance of a method of organizing human activity, but for the recitation of the generic computer 

Step 2A Prong 2, Next, it is determined whether the claim is directed to the abstract concept itself or whether it is instead directed to some technological implementation or application of, or improvement to, this concept, i.e., integrated into a practical application. See, e.g., Alice, 573 U.S. at 223, discussing Diamond v. Diehr, 450 U.S. 175 (1981). The mere introduction of a computer or generic computer technology into the claims need not alter the analysis. See Alice, 573 U.S. at 223—24. “[T]he relevant question is whether the claims here do more than simply instruct the practitioner to implement the abstract idea on a generic computer.” Alice, 573 U.S. at 225. 
In the present case, the judicial exception is not integrated into a practical application. The claim limitations are not indicative of integration into a practical application by claiming an improvement to the functioning of the computer or to any other technology or technical field. Further, the claim limitations are not indicative of integration into a practical application by applying or using the judicial exception in some other meaningful way. In particular the claim limits of receiving, storing, and transmitting data are claimed and described at a high level 
The utilization of natural language and computational linguistics are merely generally linked to the judicial exception. The disclosure makes clear that the utilization of natural language and computational linguistics in the claimed inventions is optional “[0035] In some implementations, the recording platform may identify the amount spent, the item, and/or the merchant based on structured data included in the response. In some implementations, such as when the purchase data includes a verbal narrative or a textual narrative of the monetary purchase transaction, the recording platform may utilize a natural language processing technique, a computational linguistics technique, a text analysis technique, and/or the like, with the purchase data in order to identify the amount spent, the item, and/or the merchant”. Further, none of the limitations involving natural language processing technique or computational linguistics technique recite technological implementations details for any of the steps but, instead, only recite broad functional language being performed by the generic use of at least one processor. The claim limits also recite the use of a processor, memory, and a network. However, the use of these additionally elements described at a high level of generality and perform generic computer functions such that it amount no more than mere instruction to apply the exception to a particular technological environment. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not 

Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when  considered both individually and as an ordered combination do not amount to significantly more that the abstract idea(s). As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the abstract idea(s) amounts to no more than mere instructions to apply the exaction using a generic computer component. Mere instruction to apply an exertion using a generic computer component cannot provide an inventive concept. These generic computer components are claimed at a high level of generality to perform their basic functions which amount to no more than generally linking the use of the judicial exception to the particular technological environment of field of use (Specification [0026] [0035] [0063-0078]) and further see insignificant extra-solution activity MPEP § 2106.05 I. A. iii,  2106.05(b), 2106.05(b) III,  2106.05(g). Thus, the claims are not patent eligible.
As for dependent claims , these claims recite limitations that further define the same abstract idea noted from the respective independent claims from which they depend. Therefore, the cited dependent claims are considered patent ineligible for the reasons given above.



Claim Interpretation - “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related”
The applicant has used to phrase “Associated”, “Associating”, “Association”, “Relating”, “Relationship”, or “Related” throughout the claims. Claim limitations that employ these phrases between claim elements are given their broadest reasonable interpretation of “any association or relationship between said claimed elements”. 

Prior Art
The claims overcome the prior art of record such that none of the cited prior art reference’s disclosures can be applied to form the basis of a 35 USC § 102 rejection nor can they be combined to fairly suggest in combination, the basis of a 35 USC § 103 rejection when the limitations are read in the particular 

Response to Arguments 
Applicant's arguments with regards to claims have been fully considered but they are not persuasive.  

EXAMINER’S RESPONSE TO APPLICANT REMARKS CONCERNING Claim Rejections - 35 USC § 101: Applicant's arguments with regards to 35 USC § 101 have been fully considered but are not persuasive. Regarding applicant’s arguments directed toward step 2A, prong 1, performing and documenting a transactions is a fundamental economic practice long prevalent in commerce systems. If a claim limitation, under its broadest reasonable interpretation, covers a fundamental economic principle or practice but for the general linking to a technological environment, then it falls within the organizing human activity grouping of abstract ideas. The use of machine learning and GPS data are generally linked to the abstract idea of the claims. There is no improvement to the sue of machine learning or GPS in the claims or specification. Accordingly, the claim recites an abstract idea. Regarding applicant’s arguments directed toward step 2A, prong 2, the features of the claims that are alleged to be abstract ideas to provide a technology-specific solution to a technical problem that improve the functioning of a computer and provide an improvement to a technical field, and thus provide a practical application, the examiner disagrees. None of may identify the amount spent, the item, and/or the merchant based on structured data included in the response. In some implementations, such as when the purchase data includes a verbal narrative or a textual narrative of the monetary purchase transaction, the recording platform may utilize a natural language processing technique, a computational linguistics technique, a text analysis technique, and/or the like, with the purchase data in order to identify the amount spent, the item, and/or the merchant”. “[0026] The recording platform may obtain the location data from the user device of the user. Accordingly, the location data may be GPS data (e.g., one or more latitude and longitude coordinates) generated by the user device and transmitted by the user device to the recording platform (e.g., continuously, at configured intervals, and/or the like). The user device may convey the location data via an application executing on the user device”. The claim have been amended to include global positioning data. However, these claims merely recite data without regard as to how the data is obtained. Further, none of the limitations involving natural language processing technique or computational linguistics technique recite technological implementations details for any of the 

Regarding applicant's arguments alleging the claim(s) do not preempt or monopolize the abstract idea, while preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. The Supreme Court in Alice Corp. cautioned that merely limiting the use of an abstract idea "to a particular technological environment" or implementing the abstract idea on a "wholly generic computer" is not sufficient as an additional feature to provide "practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself." Alice Corp., 134 S.Ct. at 2358 (citations omitted). In the present case, the claimed technology is nothing more than generic computer technology implementing an abstract idea. As such, the examiner maintains the rejection.

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited items A-I submitted 09/24/2019 cited in the conclusion section in the office action submitted 09/24/2019.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 270-1465.  The examiner can normally be reached on 7:30 AM - 4 PM, Mon-Fri Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
12/05/2021